Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication filed on 1/20/21.  Applicant’s arguments have been considered but are not entirely persuasive.  Claims 1 and 3 are pending.  This Action is Non-Final.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/179,212 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both require a cathode including a main phase (ABO3 wherein A is Sr and/or La) and a second phase (combination of SrSO4 and (Co,Fe)3O4) wherein an occupied surface area ratio in a cross section of the cathode is identical (note claim 2 of the copending application).  In addition both require an occupied surface area ratio of (Co,Fe)3O4 in the cross section of the cathode is greater than an occupied surface area ratio of SrSO4.  See claim 3 of the copending application regarding claim 3 of the present invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. US20150024302 in view of Ohmori et al. US20150349349.
Kobayashi discloses a fuel cell (Kobayashi abstract) which the skilled artisan understands is an example of an electrochemical cell, comprising an anode (Kobayashi [0008]), a cathode (Kobayashi [0008]), and a solid electrolyte layer that is disposed between the anode and the cathode (Kobayashi [0008]), the cathode containing a main phase and a sub phase (Kobayashi [0008]) which the skilled artisan understands is the same as a secondary phase, where the main phase is composed mostly of perovskite oxide which is expressed by the general formula ABO3 and includes at least Sr at the A site (Kobayashi [0008]), and the second phase is composed mostly of strontium sulfate (Kobayashi [0008]), which the skilled artisan understands is SrSO4, and where an occupied area ratio of the second phase in a cross section is no more than 10.2% (Kobayashi [0008]), which falls within the claimed range of less than or equal to 10.5%. Kobayashi discloses that the SrSO4 strengthens the backbone of the cathode structure (Kobayashi [0042]). 
Kobayashi does not explicitly disclose where the second phase also contains (Co, Fe)3O4, or where an occupied surface area ratio of (Co, Fe)3O4 in the cross section of the cathode is greater than an occupied surface area ratio of SrSO4.
However in the same field of endeavor as it pertains to a perovskite type oxide cathode material for a fuel cell (Ohmori Abstract), Ohmori teaches a main phase configured with a perovskite type oxide and a secondary phase with (Co, Fe)3O4 (Ohmori [0009]). Ohmori teaches that the (Co, Fe)3O4 strengthens the structural framework of the cathode, thus improving the durability of the cathode (Ohmori [0035]) which is also the desired effect of the sub phase taught by Kobayashi.  Ohmori teaches a content ratio of (Co, Fe)3O4 in the cathode is at least 0.23 wt% and no more than 8.6 wt% (abstract).  Ohmori teaches the occupied area ratio of the secondary phase is preferably at least 0.25%.  In this manner, the porous framework structure can be strengthened as a result of the improvement to the sintering characteristics of the cathode that result from suitable introduction of the secondary phase [0035].  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to partially substitute the SrSO4 sub phase disclosed by Kobayashi with (Co, Fe)3O4 as taught by Ohmori, because the skilled artisan would have a reasonable expectation that the resulting cathode material would still have a strengthened cathode framework and improved cathode durability. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose” (MPEP 2144.06 (I)) because both SrSO4 and (Co, Fe)3O4 are known to be strengthening dopants to a perovskite oxide cathode material.
It would have been further obvious to one having ordinary skill in the art at the time the invention was filed to optimize the relative ratio of (Co, Fe)3O4 to SrSO4, such as when an occupied surface area ratio of (Co, Fe)3O4 is greater than that of SrSO4, as the skilled artisan would optimize the relative amounts of each secondary phase material within the disclosed amounts of sub phase material in order to achieve the desired amount of cathode durability. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05(II)(A), and furthermore the skilled artisan would have a reasonable expectation that the cathode would still have improved strength and durability. 
Regarding claim 3, modified Kobayashi discloses all of the claim limitations as set forth above. Kobayashi further discloses the average value of the equivalent circle diameter of the sub phase particles in the cross section of the cathode is preferably at least 0.05 µm to no more than 2 µm (Kobayashi [0043]) matching the claimed ratio of greater than or equal to 0.05 µm and less than or equal to 2.0 µm.
Response to Amendment
The declaration under 37 CFR 1.132 filed 12/29/20 is insufficient to overcome the rejection of claims 1 and 3 based upon Kobayashi and Ohmori as set forth in the last Office action because:  the declaration is not commensurate in scope with the claimed invention.  The examples contained in the declaration are narrower than the presently claimed invention.  The claims broadly state “is greater than” which is broader than the specific occupied surface area ratios of the declaration.  Evidence of unexpected results must distinguish the claimed invention over the prior art of record.  Examiner points out Example No 18a results in the presence of cracks.  In addition, the presently claimed invention is not limited to the main phase material of the examples contained in the declaration.
Response to Arguments
Applicant's arguments filed 1/20/21 have been fully considered but they are not persuasive.  
Applicant argues Kobayashi does not disclose that a sub phase of (Co, Fe)3O4 in the cross section of the solid electrolyte layer-side region is greater than an occupied surface are ratio of SrSO4.  Applicant argues Ohmori does not disclose that the cathode includes SrSO4.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Examiner has provided motivation for combining the teachings of Kobayashi and Ohmori.  
Applicant argues the cited references do not show an equivalence between the different second phases.  However, Applicant does not appear to directly address the Examiner’s motivation for combining the teachings of the prior art.   It would have been obvious to one having ordinary skill in the art at the time the invention was filed to partially substitute the SrSO4 sub phase disclosed by Kobayashi with (Co, Fe)3O4 as taught by Ohmori, because the skilled artisan would have a reasonable expectation that the resulting cathode material would still have a strengthened cathode framework and improved cathode durability. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose” (MPEP 2144.06 (I)) because both SrSO4 and (Co, Fe)3O4 are known to be strengthening dopants to a perovskite oxide cathode material.
The claims do not recite specific occupied surface area ratio ranges for the two claimed materials of the second phase.  The claims only require “greater than”.  One of skill would not have reasonably concluded that only the end points of the ranges of the prior art would have been used.  
Applicant states claim 1 uses an upper limit of the occupied surface area ratio of the second phase of 10.5% and a lower limit of 0.2%.  Applicant argues the “test data contained in the present specification show that this range is a critical range and clearly is unobvious as the references cited in the Office Action teach away from this range”.  Examiner disagrees.  The test data shows examples outside of this asserted critical range that results in cracks.  The test data is not commensurate in scope with the claimed invention.  The prior art is not limited to comparative examples presented in the specification.  Evidence of unexpected results must distinguish the claimed invention over the prior art of record.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY M DOVE/Primary Examiner, Art Unit 1727